Citation Nr: 1132464	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  06-30 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right ear hearing loss disability.

2.  Entitlement to service connection for a chronic back disorder.

3.  Entitlement to service connection for hypertension claimed as the result of Agent Orange exposure.

4.  Entitlement to service connection for a chronic pulmonary disorder, to include mesothelioma and asbestosis, claimed as the result of asbestos exposure.

5.  Entitlement to service connection for service connection for an acquired psychiatric disorder, to include anxiety and depression. 

6.  Entitlement to service connection for post-traumatic stress disorder (PTSD).




REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J.A. Flynn, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army from March 1969 to March 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the Detroit, Michigan, Regional Office (RO), which, inter alia, denied service connection for a bilateral hearing loss disability, a back disorder, a pulmonary disorder to include mesothelioma and asbestosis, hypertension, and an acquired psychiatric disorder to include anxiety and depression.  The Veteran's representative additionally advanced a claim for PTSD during the Veteran's October 2007 hearing before the undersigned.

These matters were previously before the Board in September 2008, when it, inter alia, remanded all of the Veteran's above claims for service connection for further evidentiary development.

As an initial matter, when the Board's remand orders are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In the instant case, the Board remanded the Veteran's claims for service connection for a hearing loss disability, a back disability, and hypertension in order to provide the Veteran with VA examinations of his hearing loss and back disabilities, and to then readjudicate the claims for service connection for those claims.  The Board finds that such development with regard to these claims was accomplished in accord with the Board's remand instructions.  The Board finds, therefore, that with respect to the Veteran's claims for service connection for a right ear hearing loss disability, a chronic back disorder, and hypertension, there has been effective compliance with its remand instructions.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (noting that Stegall requires substantial compliance with remand orders, rather than absolute compliance.)

While the case was in remand status, the RO issued a rating decision in August 2009 awarding service connection for left ear hearing loss disability.  The record does not reflect that the Veteran appealed either the disability evaluation assigned for this disability or the effective date assigned for the grant of service connection.  Accordingly, those matters are not before the Board.  However, as this action does not constitute a full grant of the benefit sought with respect to his right ear, the issue of entitlement to service connection for right ear hearing loss disability remains before the Board.  

The issue of entitlement to service connection for sleep apnea, to include as secondary to hypertension and PTSD, has been raised by the Veteran in correspondence dated in March 2009.  However, this matter has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and the issue of entitlement to service connection for sleep apnea is referred to the AOJ for appropriate action.  

The issues of entitlement to service connection for a chronic pulmonary disorder, an acquired psychiatric disorder, to include depression and anxiety, and PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran does not have a current right ear hearing loss disability for VA compensation purposes.

2.  A chronic back disability was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current chronic back disorder is related to active military service.  

3.  A hypertension disability was not shown during service or for many years thereafter, and the weight of the probative evidence is against a finding that a current hypertension disability is related to active military service.  


CONCLUSIONS OF LAW

1.  A right ear hearing loss disability was not incurred in or aggravated by the Veteran's active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R.     §§ 3.303, 3.307, 3.309, 3.385 (2010).

2.  A chronic back disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

3.  A hypertension disability was not incurred in or aggravated by the Veteran's active military service, and it may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA, which includes an enhanced duty on the part of VA to notify a veteran of the information and evidence necessary to substantiate claims for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  The VCAA also defines the obligations of VA with respect to its statutory duty to assist veterans in the development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010).

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the Board resolves the benefit of the doubt for each such issue in favor of the veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2010).

The United States Court of Appeals for Veterans Claims (Court) has stated that a veteran need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail on a claim for benefits.  Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

	a) 	Notice

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See id. at 486.  Determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

In the instant case, correspondence dated June 2005 notified the Veteran of information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that the Veteran was expected to provide.  The Veteran filed his claim prior to the Court's 2006 decision in Dingess, and as such, he was not provided with full Dingess notice at the time of the June 2005 VCAA letter.  Instead, in March 2006, pursuant to the Court's holding in Dingess, the Veteran was provided with notice regarding the degree of disability and effective date.  Additionally, since the time of the March 2006 Dingess notice, the Veteran has been provided with several readjudications of his claims, and the Board finds that there has been no prejudice to the Veteran requiring additional notice.  The Board finds that the notice provisions of the VCAA have been fulfilled, and that no further notice is necessary.

	b) 	Duty to Assist

With respect to the duty to assist, VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2010).  The Veteran's service treatment records and post-service VA and private medical treatment records have been obtained, to the extent available.  

As noted above, the Veteran was afforded with VA examinations for both his right ear hearing loss disability and chronic back disorder in May 2009.  The May 2009 examiner of the Veteran's back reviewed the Veteran's claim file, but the examiner of the Veteran's hearing loss disability did not.  As will be discussed in greater detail below, the Veteran was found not to have a current right ear hearing loss disability for VA purposes, so the Board finds that the lack of review of the Veteran's claims file not to be prejudicial to the Veteran.  Both of the examiners discussed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that both of these May 2009 examination reports are adequate for the purpose of rendering a decision in the instant appeal.  See 38 C.F.R. § 4.2 (2010); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  

The Veteran has not been afforded a VA medical examination in connection with his claim for service connection for hypertension because no such examination is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Under McLendon, in service connection claims, VA must provide a VA medical examination when there exists: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service; (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service; and (4) insufficient competent medical evidence on file for VA to make a decision on the claim.  In the instant case, the record is missing evidence as to the second and third McLendon elements, that is, any indication that the disability occurred in service, and any indication that the disability is associated with the Veteran's period of eligible active duty military service.  Further, the Board notes that neither the Veteran nor his representative have contended that an examination is necessary.  

The Veteran testified at an October 2007 hearing before the undersigned, and a transcript of this hearing has been associated with the record.  Thus, the duties to notify and assist have been met, and the Board will proceed to a decision.
Legal Criteria - Service Connection

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Service connection may also be granted for any disease initially diagnosed after service, when the evidence establishes that the disease was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  The disease entity for which service connection is sought must be chronic rather than acute and transitory in nature.  For the showing of chronic disease in service, a combination of manifestations must exist sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required when the condition noted during service is not shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b) (2010).

In order to establish service connection for the Veteran's claimed disorder on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Right Ear Hearing Loss Disability

The Veteran contends that he has a right ear hearing loss disability that is related to his active duty military service.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 158 (1993). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385 (2010).

Service connection for sensorineural hearing loss may be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  See 38 U.S.C.A.    §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309(a); see also VA Under Secretary for Health letter dated October 4, 1995 (it is appropriate for VA to consider sensorineural hearing loss as an organic disease of the nervous system and, therefore, a presumptive disability). 

As detailed above, in order to establish service connection for the claimed condition, there must be (1) medical evidence of a current disability; (2) evidence of the in-service incurrence or aggravation of a disease or injury or evidence of a service-connected disability; and (3) evidence of a nexus between the current disability and active duty military service.  See Hickson, supra.
 
Regarding the first Hickson element, medical evidence of a current disability, in order to prevail on the issue of service connection, there must be competent evidence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997) (finding that a "current disability" means a disability shown by competent medical evidence to exist at the time of the award of service connection); McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication); Brammer v. Derwinski, 3 Vet. App. 223 (1992) (finding that in the absence of proof of a present disability, there can be no valid claim for service connection because Congress has specifically limited entitlement in this manner).

In the instant case, the Veteran was most recently provided with an audiological examination for VA purposes in May 2009, at which time the VA examiner reviewed the Veteran's claims folder and medical files.  The VA examiner noted the Veteran's current complaints of decreased hearing.  An audiological evaluation noted pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
10
15
25

The report also noted findings on the Maryland CNC speech discrimination examination of 96 percent in the right ear.

Previously, the Veteran underwent a private audiological examination in August 2006.  The examiner noted the Veteran's complaints.  An audiological examination noted pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
20
15
15
35

The report of the private audiological examination did not include the results of speech discrimination testing.

Previously, the Veteran underwent a VA audiological examination in June 2006, at which time the examiner reviewed the Veteran's claims folder and medical files.  The VA examiner noted the Veteran's current complaints of decreased hearing.  An audiological evaluation noted pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
15
15
15
30

The report also noted findings on the Maryland CNC speech discrimination examination of 96 percent in the right ear.  

In no case has the Veteran's right ear auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz been 40 decibels or greater, nor has the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz been 26 decibels or greater, nor have speech recognition scores using the Maryland CNC Test been less than 94 percent.  See 38 C.F.R. § 3.385 (2010).  Therefore, the medical evidence of record does not indicate that the Veteran currently has a right ear hearing loss disability for VA purposes.

The Veteran has presented no other medical evidence demonstrating a current hearing loss disability.  In particular, there are no post-service outpatient treatment or other medical records documenting the claimed right ear hearing loss within the Veteran's first year following his separation from service in 1971, or at anytime thereafter.  See 38 C.F.R. § 3.309(a) (2010).  The Board adds that the Veteran has had ample opportunity to secure medical evidence in his favor and submit the same to VA.  He has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (stating that it is a claimant's responsibility to support a claim for VA benefits.) 

The Board has no reason to doubt that the Veteran currently experiences trouble hearing in his right ear.  Indeed, he is competent to testify as to such.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In fact, it was the Veteran's lay assertions that prompted the VA to test the Veteran's claimed hearing loss to see if the symptoms he described actually amounted to a disability for VA purposes.  However, as noted above, the objective evidence does not contain audiological findings consistent with a right ear hearing loss disability under 38 C.F.R. § 3.385.  Moreover, the Veteran, as a lay person, is not competent to opine that any current right ear hearing impairment rises to the level of disability as contemplated by VA regulations.  That is, he is not shown to have the necessary training, expertise, or medical knowledge necessary to render opinions regarding the severity of any right ear hearing impairment.  

In the absence of any diagnosed hearing right ear loss, service connection may not be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (holding that service connection cannot be granted if the claimed disability does not exist.)  Accordingly, the first Hickson element, evidence of a current disability, has not been met as to the Veteran's right ear hearing loss claim, and it fails on this basis alone.  In reaching this conclusion, the Board also considered the doctrine of reasonable doubt.  See 38 U.S.C.A. § 5107(b) (West 2002).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Back Disorder

The Veteran contends that he has a chronic back disorder that is related to his active duty military service.  The Veteran has claimed at various times either that he directly injured his back in service or that his active duty military service aggravated an existing back injury.  The Board will analyze both of these theories of entitlement below.

As detailed above, in order to establish service connection for the claimed condition, there must be (1) medical evidence of a current disability; (2) evidence of the in-service incurrence or aggravation of a disease or injury or evidence of a service-connected disability; and (3) evidence of a nexus between the current disability and active duty military service.  See Hickson, supra.

With respect to the first Hickson element, evidence of a current disability, the record shows that the Veteran currently has a disability of the back.  The report of the Veteran's May 2009 VA examination indicates that the Veteran has chronic low back pain with degenerative disc disease L5-S1.  The first Hickson element, medical evidence of a current disability, is accordingly met as to the Veteran's back disability.

Regarding the second Hickson element, in-service disease or injury, the Veteran alleged that he injured or reinjured his back while diving into an artillery pit during combat in the Republic of Vietnam.  The Veteran's service treatment records are silent for any complaints of back pain.  On the contrary, his service separation examination in March 1971 reveals normal clinical findings with respect to his back.  Nevertheless, the Board notes that the Veteran is competent to give evidence regarding what he experienced in-service.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board finds the Veteran's account of sustaining a back injury while diving into an artillery pit to be credible.  For the purpose of this decision, the second Hickson element is therefore met as to an in-service injury.

Regarding the third Hickson element, medical evidence of nexus, the determination of the relationship, if any, between the Veteran's back condition and his military service is essentially medical in nature.  The Board is prohibited from exercising its own independent judgment to resolve medical questions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

The Veteran was provided with a VA examination of his back in May 2009, and the examiner reviewed the Veteran's claims file in conjunction with the examination.  The examiner noted the Veteran's allegation that he back had bothered him from 1968 until the present, with the first injury occurring before active duty military service, due to repetitive bending and reaching for parts.  The Veteran stated that he had experienced multiple injuries at work and in his private life.  The examiner noted the Veteran's complaints of radiating pain.  

The examiner noted the Veteran's current assertion that he had a lumbar disc problem prior to his military service but further observed that the Veteran's service treatment records were silent for any type of back injury or treatment, or history of back injury.  The examiner noted that the Veteran's private medical records as early as September 1995 documented ongoing problems with the lumbar back, particularly degenerative disc disease.  Previous diagnostic testing confirmed degenerative disc disease at L5-S1.  On physical examination, the Veteran displayed normal gait and he was able to change position quickly and smoothly.  The back was normal in appearance and the only abnormality noted was a slight decrease in range of motion due to obese body habitus rather than pain.  

The examiner noted that degenerative disc disease is part of the natural process of growing older.  With age, the intervertebral discs lose their flexibility, elasticity, and shock absorbing characteristics, and the ligaments that surround the discs become brittle and more easily torn.  At the same time, the soft gel-like center of the disc starts to dry out and shrink.  Based on the medical history, physical examination, and medical literature, the examiner opined that the Veteran's condition was not related to his military service but was instead due to the natural progression of his condition, obese body habitus, and occupation.  The Board finds this opinion highly probative as it addresses the etiology of the Veteran's current back condition and included review of pertinent service and post service treatment records, current examination of the Veteran, and a history presented by the Veteran.  

To the extent that the Veteran himself believes that his back condition is related to his military service, the Board notes that the Veteran is competent to provide testimony concerning factual matters of which he has first-hand knowledge (i.e., experiencing pain in his back).  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Further, under certain circumstances, lay statements may support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is not competent, however, to determine that a back condition experienced any time after service was of a chronic nature to which current disability may be attributed.  Nor is he competent to attribute current disability to an event, such as diving into an artillery pit, that occurred during service.  A layperson is generally not deemed competent to opine on a matter that requires medical knowledge, such as the question of whether a chronic disability is currently present or a determination of etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

With respect to service connection based on a continuity of symptomatology since service, the Board observes that his contemporaneous examination report undertaken at the time of his service discharge reveals normal clinical findings pertaining to his back.  This finding contradicts any current assertion that a back disability existed at the time of his service discharge.  Furthermore, there is no competent medical evidence shortly after service separation that indicates that the Veteran had a back disability during service or X-ray evidence of arthritis of the spine during one year following separation from service.  Indeed, the first medical evidence demonstrating a back condition was in a private medical record from September 1995, when the Veteran complained of low back pain on the left side since the preceding Monday.  The Board finds that the 24-year lapse in time between the Veteran's active service and the first complaints of back problems weighs against the Veteran's claim of a continuity of symptomatology since his separation from service.  The Board may, and will, consider in its assessment of a service connection the passage of a lengthy period of time during which the Veteran has not complained of the malady at issue.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

In arriving at this conclusion, the Board has considered the April 2006 statement of Dr. V.E.L., who stated that "[b]y history [the Veteran] has been treated for back pain since 1968."  Dr. V.E.L.'s September 2006 treatment records indicate that the Veteran had a "problem with his back in 1968 before he was in the Service.  He was treated at that time and diagnosed with a disc condition."  Dr. V.E.L. noted, however, that "records are not available to [her] at this point."  The Board places no probative weight on this statement both because it is unsupported by medical records evidencing treatment since that time, and because the statement appears to be based on the Veteran's own reported medical history, which itself the Board finds not to be credible, given the lack of contemporaneous medical evidence. 

In no weight to this opinion, the Board notes that a mere transcription of lay history, unenhanced by any additional medical comment by the transcriber, does not become competent medical evidence merely because the transcriber is a medical professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) and Elkins v. Brown, 5 Vet. App. 474, 478 (1993).  Additionally, medical evaluation that is merely a recitation of a Veteran's self-reported and unsubstantiated history has no probative value.  Sanchez-Benitez, 13 Vet. App. 282 (1999); Swann v. Brown, 5 Vet. App. 229 (1993); Godfrey v. Brown, 8 Vet. App. 113 (1995); LeShore, 8 Vet. App. 406; Reonal, 5 Vet. App. 458.

The Board further notes that greater weight may be placed on one physician's than another's depending on factors such as the reasoning employed by the physicians and whether or not (and the extent to which) they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In this case, the May 2009 VA examiner had access to more records than Dr. V.E.L. and also provided a detailed clinical rationale for his opinion, while Dr. V.E.L. did not.  Furthermore, Dr. V.E.L. did not discuss the lack of reports of back complaints in service or the normal physical findings upon service separation.  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his or her opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).

Accordingly, the Board concludes that the preponderance of the evidence is against a finding that the Veteran's current back disability is etiologically related to any in-service back injury to include an incident of diving into an artillery pit as reported by the Veteran.  Accordingly, the third Hickson element, medical nexus, has not been shown and the claim for service connection for a back condition fails.  

As noted above, the Veteran has additionally alleged that he aggravated an existing back condition in service.  The Board observes that there is a statutory presumption of soundness on enlistment.  Specifically, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto.  See 38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 3.304(b) (2010).

With respect to the Veteran's statements that he had a back disability that was aggravated during service, in this case the Board finds that the statutory presumption of soundness has not been rebutted by clear and unmistakable evidence.  In the instant case, the only suggestions that the Veteran may have had a back injury preceding active duty service appear to be based on the Veteran's current reports of his past medical history.  In the October 2007 hearing before the undersigned, the Veteran claimed that he "had a diagnosis of pulled back muscles" or "muscle strain" while working for a company before his active duty military service.  An April 2006 statement from Dr. V.E.L. indicated that "by history the Veteran has been treated for back pain since 1968."  As noted above, this statement is based only on the Veteran's reported history.  

The Board finds this history of continued back disability that predated service to not be credible.  Contrary to this reported history, the Veteran's September 1968 induction paperwork makes no mention of any sort of pre-existing back condition.  Additionally, the Veteran himself reported "no" at that time to the question of whether he suffered from recurrent back pain.  Since the statutory presumption of soundness on enlistment has not been rebutted, the matter of aggravation is not applicable in this case.  

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  The Board finds, however, that the benefit of the doubt is not applicable in this case because the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the competent and probative evidence of record indicates that the Veteran's back condition is not related to his military service.  The benefit sought on appeal is accordingly denied. 

Hypertension

The Veteran contends that he has hypertension that is related to his active duty military service, and the Veteran's representative, at the Veteran's October 2007 hearing before the undersigned, indicated that such hypertension was secondary to herbicide exposure.

Service connection may be granted on a presumptive basis for certain chronic diseases, including hypertension, if such diseases are shown to be manifest to a degree of 10 percent or more within one year following the Veteran's separation from active military service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."   See 38 U.S.C.A. § 1116(f) (West 2002).

Diseases associated with exposure to certain herbicide agents, listed in 38 C.F.R.    § 3.309(e) (2010), will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  A recent regulatory change has established presumptions of service connection, based upon exposure to herbicides for three new conditions: ischemic heart disease, Parkinson's disease, and B cell leukemias. See 75 Fed. Reg. 53,202- 53,216 (August 30, 2010).  This revision specifically excluded hypertension from being added/included on the list of diseases that are presumed to be related to herbicide exposure.  Thus, as hypertension is not among those listed under 38 C.F.R. § 3.309(e) an award of presumptive service connection based on herbicide exposure is not warranted.

Although the Veteran has not been show to warrant a regulatory presumption of service connection for his claimed hypertension disability as a result of in-service herbicide exposure, his claim must still be reviewed to determine if service connection can be established on a direct basis or based on applicable presumptions established for chronic disease.  See 38 C.F.R. § 3.309(a) (2010); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727-29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation).

For VA rating purposes, "hypertension" means that diastolic blood pressure is predominately 90 millimeters (mm) or greater; "isolated systolic hypertension" means that the systolic blood pressure is predominately 160 mm or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2010).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

As detailed above, in order to establish service connection for the claimed condition, there must be (1) medical evidence of a current disability; (2) evidence of the in-service incurrence or aggravation of a disease or injury or evidence of a service-connected disability; and (3) evidence of a nexus between the current disability and active duty military service.  See Hickson, supra.

With regard to the first Hickson element, medical evidence of a current disability, it is undisputed that the Veteran currently suffers from hypertension, as evidenced by numerous treatment records.  The first Hickson element is therefore satisfied.

Concerning the second Hickson element, in-service incurrence of disease or injury, the Board notes that service treatment records do not reflect a diagnosis of hypertension or documented complaints of findings of such disability.  Notably, the examination report at the Veteran's March 1971 expiration of his term of service shows that his blood pressure reading was 126 mm/84 mm.  At that time, the Veteran was noted to have no defects and no diagnosis of hypertension is evident.  Indeed, the Veteran's representative, at his October 2007 hearing before the undersigned, acknowledged that the Veteran was not diagnosed with hypertension in service.  In light of the foregoing, the Board concludes that the second Hickson element, in-service incurrence of disease or injury, is not met, and the claim fails on this basis alone.  The Board adds that no competent evidence (to include medical records) demonstrating a diagnosis of hypertension within the one-year presumptive period after service.  See 38 C.F.R. §§ 3.307, 3.309 (2010).  

For the sake of completeness, the Board will discuss the remaining Hickson element, a nexus between the current disability and active duty military service.  See Luallen v. Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 (1995) (noting that the Board has the fundamental authority to decide a claim in the alternative).  With respect to the third Hickson element, in the absence of an in-service disease or injury, it naturally follows that a medical nexus is lacking also.  The Veteran has not presented any competent evidence linking his current hypertension to in-service herbicide exposure despite having been provided with ample opportunity to present competent medical evidence in support of his claim.  See 38 U.S.C.A. § 5107(a) (2010) (stating that it is the claimant's responsibility to support a claim for VA benefits).  Accordingly, the third Hickson element, medical nexus, is not met, and the claim fails on this basis as well.

To the extent that the Veteran may contend that he has had hypertension continually since service, he has not presented supporting medical evidence of hypertension during service or for many years following service.  See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) (finding that there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent).  The evidence reflects that hypertension was diagnosed many years after service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (noting that it was proper to consider the veteran's entire medical history, including the lengthy period of absence of complaint with respect to the condition he now raised).

Furhtemrore, to the extent that the Veteran himself, or his representative, contends that a medical relationship exists between his current disability and service, the Board acknowledges that the Veteran is competent to testify as to his observations. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (finding that the Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  However, in this case, testimony as to a possible relationship between the Veteran's current hypertension and his military service is an etiological question unlike testimony as to a separated shoulder, varicose veins, or flat feet, all of which are capable of direct observation.  See Jandreau, 492 F.3d at 1376 (noting that lay witness capable of diagnosing dislocated shoulder); Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis).  

There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a medical opinion regarding the etiology of his current hypertension.  See 38 C.F.R. § 3.159 (a)(1) (2010) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  While the Veteran is competent to report what he experienced, he is not competent to ascertain the etiology of his current hypertension, and the causative factor for such is not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In these circumstances, the Board gives more credence to the independent medical evidence of record, which is negative for complaints, diagnoses, or treatment for the claimed disorder for years following the Veteran's separation from active duty, than the Veteran's and his representative's claims.  Therefore, entitlement to service connection for hypertension based on post-service continuity of symptomatology must also be denied.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(b) (2010).

In sum, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  In reaching this conclusion, the Board also considered the doctrine of reasonable doubt.  See 38 U.S.C.A. § 5107(b) (West 2002).  However, as the preponderance of the evidence is against the claim, the doctrine is not for application.  See Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a right ear hearing loss disability is denied.

Service connection for a chronic back disorder is denied.

Service connection for hypertension claimed as the result of Agent Orange exposure is denied.


REMAND

The Board finds that additional development is warranted with respect to the Veteran's claims for service connection for a chronic pulmonary disorder, an acquired psychiatric disorder, and PTSD.

As a preliminary matter, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that compliance with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The Court further held that the Board errs as a matter of law when it fails to ensure compliance with remand orders.

Chronic Pulmonary Disorder

With respect to the Veteran's claim for service connection for a chronic pulmonary disorder, to include asbestosis and mesothelioma, claimed as due to asbestos exposure, the United States Court of Appeals for Veterans Claims (Court) has observed that there has been no specific statutory guidance with regard to claims for service connection for asbestos-related diseases, nor has the Secretary of Veterans Affairs promulgated any such regulations.  See McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  Instead, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (Manual), provides information concerning claims for service connection for disabilities resulting from asbestos exposure.  The Court has held that VA must analyze an appellant's claim for service connection for asbestosis or asbestos-related disabilities under the appropriate administrative guidelines.  See Ennis v. Brown, 4 Vet. App. 523 (1993); McGinty v. Brown, 4 Vet. App. 428 (1993).

The Manual defines asbestos as a fibrous form of silicate mineral of varied chemical composition and physical configuration, derived from serpentine and amphibole ore bodies.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Subsection (a).  Common materials that may contain asbestos are steam pipes for heating units and boilers, ceiling tiles, roofing shingles, wallboard, fire-proofing materials, and thermal insulation.  Id.  Some of the major occupations involving exposure to asbestos include mining, milling, shipyard work, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products (such as clutch facings and brake linings), and manufacture and installation of products such as roofing and flooring materials, asbestos cement sheet and pipe products, and military equipment.  Id. at subsection (f).

Asbestos fiber masses tend to break easily into tiny dust particles that can float in the air, stick to clothes, and be inhaled or swallowed.  Id. at subsection (b). Inhalation of asbestos fibers can produce fibrosis (the most commonly occurring of which is interstitial pulmonary fibrosis, or asbestosis), tumors, pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, and cancers of the lung, bronchus, gastrointestinal tract, larynx, pharynx, and urogenital system (except the prostate).  Id. at Subsection (b).

The latency period for the development of disease due to exposure to asbestos ranges from 10 to 45 or more years between first exposure and the development of disease. Id. at Subsection (d).  The adjudication of a claim for service connection for a disability resulting from asbestos exposure should include a determination whether: (1) service records demonstrate that the Veteran was exposed to asbestos during service; (2) sufficient development has occurred to determine whether the Veteran was exposed to asbestos either before or after service; and (3) a relationship exists between exposure to asbestos and the claimed disease in light of the latency and exposure factors.  Id. at subsection (h); see also M21-1, Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The provisions in former paragraph 7.68 (predecessor to paragraph 7.21) of VBA Manual M21-1, Part VI, do not create a presumption of exposure to asbestos.  See Dyment v. West, 13 Vet. App. 141 (1999).  Hence, medical nexus evidence is required in claims for asbestos related disease.  See VAOPGCPREC 04-00.

The Court has held that when the medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information for evaluation purposes); see also Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

In the instant case, the Veteran alleges that he was exposed to asbestos during active duty military service while working in ammunition powder bunkers that had asbestos curtains covering the entrance.  He claims that he was exposed to dust from frequently opening and closing the fire retardant blanket.  The Veteran's DD Form 214 indicates that the Veteran served in the field artillery.  Given the Veteran's reported history, the Board finds it probable that the Veteran was at least minimally exposed to asbestos during his active duty service.  However, the record also suggests that he may have had significant postserivce asbestosis exposure working at an automobile manufacturing plant following service.  

The record also suggests that the Veteran may have a chronic pulmonary disorder. After the previous Board Remand, the Veteran submitted a September 2000 report from a private occupational health services facility that diagnosed the Veteran with asbestosis.  

While the record suggests both that the Veteran may have both a current chronic pulmonary disorder with history of both in-service and postservice exposure to asbestos, there is no medical opinion of record addressing the etiology of the Veteran's chronic pulmonary disorder.  As such, the Board believes a VA examination should be scheduled to determine the nature and severity of the Veteran's chronic pulmonary disorder and the relationship, if any, between this condition and the Veteran's active duty military service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).

Acquired Psychiatric Condition

With respect to the Veteran's claim for an acquired psychiatric condition, to include anxiety and depression, the Board remanded the Veteran's claim for service connection for an acquired psychiatric condition, to include anxiety and depression, in September 2008, finding the condition to be inextricably intertwined with, in pertinent part, the Veteran's claims for renal cancer, PTSD, and hypertension.  

Following adjudication in the first instance of the Veteran's claims for renal cancer and PTSD, the RO was asked to readjudicate the Veteran's claim for service connection for an acquired psychiatric condition, to include depression and anxiety.  While the Veteran adjudicated the Veteran's claims for renal cancer and PTSD in an August 2009 rating decision, the RO did not then readjudicate the Veteran's claim for an acquired psychiatric condition as was instructed in the Board's September 2008 remand.  

The Board notes that when the RO's failed to readjudicate the Veteran's claim for an acquired psychiatric condition, to include anxiety and depression, it did not substantially comply with the Board's September 2008 remand order.  Thus, pursuant to the Court's holding in Stegall, the Board must remand the issue for readjudication.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

PTSD

With respect to the Veteran's claim for service connection for PTSD, the Board notes that it remanded this claim in its September 2008 remand to the RO for adjudication in the first instance.  

The Court has held that when a veteran files a notice of disagreement (NOD) and the RO has not issued a statement of the case (SOC), the issue must be remanded to the RO for an SOC. See Manlincon v. West, 12 Vet. App. 238 (1999).  When considering whether a statement that could constitute an NOD takes the proper form, the Court has stated that VA must liberally construe all documents filed by the veteran.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).

In the instant case, pursuant to the Board's September 2008 remand, a rating decision dated August 2009 denied service connection for PTSD.  Later in August 2009, the Veteran submitted a statement expressing disagreement with VA's evaluation of his claim for service connection for PTSD.  Though the Veteran indicated that his statement was "in response to [the] statement of the case," the Board notes that PTSD was not discussed at all in the RO's August 2009 supplemental statement of the case.  As noted above, PTSD was instead denied in the August 2009 rating decision.  The Board therefore construes this statement as a timely NOD with respect to the denial of service connection for PTSD in August 2009.  See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  No SOC has been issued as to this NOD.  Pursuant to the Court's holding in Manlincon as discussed above, the Board must remand the claim to the agency of original jurisdiction so that an SOC may be issued addressing the Veteran's disagreement with the noncompensable rating of the service-connected left ear hearing loss disability and denial of service connection for PTSD.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must contact the Veteran to provide him with an opportunity to identify all VA and non-VA medical providers who have treated him for any chronic pulmonary disorder, acquired psychiatric disorder, or PTSD during the course of this appeal.  The RO must then obtain copies of the related treatment records that are not already in the claims file.  All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain any identified records, the RO is unable to secure the same, the RO must notify the Veteran and his representative and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) give the Veteran an opportunity to respond.

2.  Schedule the Veteran for a VA medical examination with an examiner of appropriate expertise to determine the nature, severity, and etiology of the Veteran's chronic pulmonary condition.  The claims folder and a copy of this REMAND should be provided to the examiner for review in conjunction with this examination.

All pertinent symptomatology and findings must be reported in detail.  All indicated tests and studies must be performed, which may include, if deemed appropriate, x-ray studies and pulmonary function tests. 

The examiner should be asked to identify any current chronic pulmonary condition, and the examiner should explicitly state whether it is at least as likely as not (i.e. 50 percent or greater probability) that such disability is etiologically related to the Veteran's active duty military service, to include his reported exposure to asbestos.

The Board notes that the term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

The VA examiner must provide a thorough rationale for any opinion provided, as a matter of medical probability, based on the examiner's clinical experience, medical expertise, established medical principles, and the evidence of record.  References should be made to pertinent documents of record, as necessary.  The examiner should review the claims folder before examining the Veteran and this fact should be noted in the accompanying medical report.

2.  The RO should issue an SOC pertaining to the denial of service connection for PTSD.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.

2.  If the Veteran perfects an appeal with respect to the denial of service connection for PTSD, the RO should ensure that all indicated development is completed before the case is returned to the Board.

3.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the Veteran's claims for service connection for a chronic pulmonary disorder, an acquired psychiatric condition, and PTSD must be readjudicated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


